Title: To George Washington from Francis Adrian Van der Kemp, 15 May 1788
From: Van der Kemp, Francis Adrian
To: Washington, George



Sir!
New-york 15 May 1788

Being honoured with a recommendatory letter of the Marquis de La Fayette to your Excellency, in view to adsist my endeavours to Settle my in this commonwealth with my wife and two children, who followed their husband and father from the Unhappy Nethelands I thougth it my duty to Sent that letter to

 your Excellency, as soon Possible. Althoug I lost the greatest part of my fortune in the defence of the Rigths of the enhabitants of a country—before my fellow-citisens—now Subdued by an unlawful power, with the adsistance of two mighty forein allies I flatter my Selv with the hope, that it wil be Sufficient to procure me and my family a henest Susestance in one of the other Part of America if my unrelented endeavour are blessed by Providence. as i have no larger views formed than to Subsisst, and enjoy of that indepence with belongs to a member of a free State I think it wil be So.
I am personally acquainted—Since Several years by Mr John Adams. This man can inform your Excellency of my character of what I have done. If I am happy enough to be honoured by length of time—with your Excellency’s adprobation and may enjoy—for the present—of your advie—this wil give a new ⟨Surcroit⟩ to my Contentment. It is my design to make a tour to Philadelphia to deliver my recommandatory letters, as I did in this town; and if I am happy enough to know before me departur that the paying a vsit to your Excellency wil not be Ungrateful I wil make that digression of Some days. my duty of making no expences, without necessity is the reason of this question—and my departur to Philadelphia wil not have place before the arrival of the French Packet. It sh⟨all be⟩ always for me a blessing to tell to my children—that I Saw and Spoke that Man, who was the principal foundator of all those blessings, which Surely wil be their property—if they chuse to live in a virtuous manner.
Be Sure Sir! that no born American, who was an eye-witness of your uncommon deeds, wil pay, with more Sincerity, the respect and admiration, due to your Person, than He, who is Sir Your most obedient Servant

Fr. Adr. van der Kemp

